Title: From Thomas Jefferson to Providence Citizens, 27 March 1801
From: Jefferson, Thomas
To: Providence Citizens



Gentlemen
Washington Mar. 27. 1801.

I return my sincere thanks for your kind congratulations on my elevation to the first magistracy of the United States.I see with pleasure every evidence of the attachment of my fellow citizens to elective government, calculated to promote their happiness, peculiarly adapted to their genius, habits & situation, and the best peaceable corrective of the errors or abuses of those entrusted with power.  The constitution, on which our Union rests, shall be administered by me according to the safe and honest meaning contemplated by the plain understanding of the people of the United states at the time of it’s adoption: a meaning to be found in the  explanations of those who advocated, not of those who opposed it, and who opposed it merely lest the constructions should be applied which they denounced as possible. these explanations are preserved in the publications of the time, and are too recent in the memories of most men to admit of question.The energies of the nation so far as depends on me, shall be reserved for improvement of the condition of man, not wasted in his destruction. the lamentable resource of war is not authorised for evils of imagination, but for those actual injuries only, which would be more destructive of our wellbeing than war itself. peace, justice, & liberal intercourse with all the nations of the world, will, I hope, with all nations, characterize this commonwealth. Accept for yourselves, gentlemen, & the respectable citizens of the town of Providence, assurances of my high consideration & respect.

Th: Jefferson

